Citation Nr: 9931678	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  96-13 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen the claims of service connection for bilateral hearing 
loss and tinnitus.

3.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The veteran had active service from 
December 1967 to August 1969. 


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD related to his 
service in Vietnam. 

2.  In an August 1983 rating decision, the RO denied the 
veteran service connection for hearing loss and tinnitus; 
this decision is final. 

3.  Evidence associated with the claims folder since the 
August 1983 rating decision which relates to the issues of 
service connection for hearing loss and tinnitus, when 
considered alone or in conjunction with all of the evidence 
of record, is so significant that it must be considered in 
order to fairly decide the merits of these claims.

4.  The evidence does not show the veteran's bilateral 
hearing loss and tinnitus are related to his service, and 
thus, the claims for service connection for these disorders 
are not well grounded.

5.  The veteran's nonservice-connected disabilities, which 
have been rated, include tinnitus, rated as 10 percent 
disabling under Diagnostic Code 6260; hearing loss, rated as 
0 percent disabling under Diagnostic Code 6100; PTSD, rated 
as 0 percent disabling under Diagnostic Code 9411; antisocial 
personality disorder, rated as 30 percent disabling under 
Diagnostic code 9410; amputation of the left (minor) index 
finger with loss of sensation of the left thumb, rated as 20 
percent disabling under Diagnostic Code 5153; low back pain, 
rated as 10 percent disabling under Diagnostic code 5295; and 
limitation of motion of the right (major) thumb, rated as 0 
percent disabling under Diagnostic Code 5114.  He has been 
assigned a combined 60 percent evaluation for his nonservice 
connected disabilities.

6.  The veteran's nonservice connected PTSD restrict his 
ability to secure and retain employment.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for PTSD is well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1999).

2.  The August 1983 rating decision is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(1999).

3.  The evidence received since the August 1983 rating 
decision, which relates to the issues of service connection 
for hearing loss and tinnitus, is new and material, and thus, 
these claims are reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

4.  The veteran's claim of service connection for bilateral 
hearing loss and tinnitus are not well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).

5.  The requirements for a permanent and total disability 
rating for pension purposes have been met.  38 U.S.C.A. §§ 
1155, 1502, 1521, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321, 3.340, 3.342, 4.15, 4.17 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for PTSD.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (1999).  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1999).  

Furthermore, to establish service connection for PTSD, the 
record must include a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(1999).

The threshold question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for the claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be evidence of a nexus or relationship 
between the in-service injury or disease and the current 
disability.  See Epps v. Brown, 9 Vet. App. 341 (1996).  In 
determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

In this case, the record contains statements by the veteran, 
including statements in a VA form 21-4138 (Statement in 
Support of Claim) received in May 1996, that his current 
diagnosis of PTSD is related to an incident in which he shot 
two Americans and a Vietnamese woman.  He further notes he 
had to testify about this incident during a trial at Camp 
LaJunne upon his return to the United States. 

With respect to the evidence of record, the veteran's service 
medical records are negative for any complaints of or 
treatment for a psychiatric disorder or symptomatology.  
However, the post-service medical evidence shows he has 
suffered from psychiatric symptomatology since 1994.  
Specifically, medical records from the Marion VA Medical 
Center (VAMC) contain hospitalization summaries for the 
periods including from January 1995 to February 1995 and from 
January 1996 to February 1996 noting the veteran had a 
diagnosis of PTSD.  In addition, a February 1995 letter from 
the veteran's treating health care providers at the Marion 
VAMC note the veteran was being treated for PTSD 
symptomatology related to his service in Vietnam with the 
Marines.

After a review of the evidence, the Board finds that the 
evidence supports the conclusion that the veteran's claim of 
service connection for PTSD is well grounded.  Specifically, 
the Board concludes that the medical records from the Marion 
VAMC, as discussed above, provide the necessary nexus between 
the veteran's current diagnosis of PTSD, and his period of 
service in Vietnam.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992); 38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1999).  However, as additional 
development is necessary prior to final adjudication on the 
merits, the veteran's claim is remanded to the RO for such 
development.

II.  Whether new and material evidence has been submitted to 
reopen the
claims of service connection for bilateral hearing loss and 
tinnitus.

In an unappealed August 1983 rating decision, the RO denied 
service connection for hearing loss and tinnitus.  At 
present, as the veteran is contending his claimed disorders 
are related to his service, and as he is currently attempting 
to reopen his claims, his case is before the Board for 
appellate review.  However, because the August 1983 RO 
decision is final, the veteran's claims may only be reopened 
if new and material evidence is submitted.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a) (1999).

Consideration of whether new and material evidence has been 
submitted is required before the merits of the claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In the recent case of Winters v. West 12 Vet. App. 203 (1999) 
(en banc), the United States Court of Appeals for Veterans 
Claims (the Court), citing Elkins v. West 12 Vet. App. 209 
(1999) (en banc), held that the two-step process set out in 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998):  the Secretary must first determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled. 

In this case, since the August 1983 final adjudication, the 
additional evidence in the file which is related to the 
issues on appeal includes a March 1995 VA audiological 
examination report which shows the veteran's pure tone 
thresholds, in decibels, for the left ear were 25, 25, 25, 
55, 70, and for the right ear were 25, 20, 20, 40, 45 both 
measured at 500, 1000, 2000, 3000 and 4000 Hertz.  He was 
found to have speech recognition scores of 92 percent 
bilaterally, and tinnitus in the left ear at 72 decibels, 
6000 Hertz.  He was diagnosed with mild sensorineural hearing 
loss from 3000 to 6000 Hertz in the right ear, and 
moderately-severe sensorineural hearing loss from 3000 to 
8000 Hertz in the left ear. 

In addition, the evidence includes various written statements 
submitted by the veteran indicating that his current hearing 
loss and tinnitus were incurred during his active service in 
Vietnam.  In support of his claim, he points out that he was 
awarded a Combat Action Ribbon (CAR) for his service in 
Vietnam.  

In this regard, the Board notes that, normally, combat 
veterans are afforded special consideration and are given the 
benefit of the doubt in disability cases under 38 U.S.C.A. § 
1154(b); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).  Under this rule, satisfactory non-expert, or "lay" 
evidence that a disease or injury was incurred in combat will 
be accepted as sufficient proof of service connection if it 
is consistent with the circumstances, conditions or hardships 
of such service, even absent official record of such 
incurrence.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(d) (1998).  Thus, after taking into consideration the 
statements by the veteran with respect to incurrence and the 
fact that his DD 214 shows he was in fact awarded a CAR, the 
Board finds that the veteran qualifies for the combat 
veteran's special consideration under 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d). 

Thus, after a review of the additional evidence submitted 
subsequent to the August 1983 RO's denial, the Board finds 
that this evidence, when considered alone or in conjunction 
with all of the evidence of record, is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claims.  As such, this evidence is "new and 
material" as contemplated by law, and thus, provides a basis 
to reopen the veteran's claims of service connection for 
bilateral hearing loss and tinnitus.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156. 

Having reopened the veteran's claims of service connection 
for bilateral hearing loss and tinnitus, the Board turns to 
the "well grounded" analysis required by Winters, Elkins 
and Hodge.  In this regard, the veteran must satisfy three 
elements for his claim for service connection to be well 
grounded.  First, there must be competent evidence of a 
current disability. Second, there must be medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disability.  See Epps v. 
Brown, 9 Vet. App. 341 (1996).  In determining whether a 
claim is well grounded, the truthfulness of the evidence is 
presumed.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993).

In reviewing the evidence of record de novo, the Board finds 
the veteran's entrance examination showed his pure tone 
thresholds, in decibels, for the left ear were 10, -10, -5, 
0, and for the right ear were 5, -5, -10, -5 both measured at 
500, 1000, 2000, and 4000 Hertz.  However, his discharge 
examination was negative for any abnormalities of the ears, 
including hearing loss or tinnitus.  In addition, a May 1983 
letter from John L. Hamer, M.D., reports the veteran had a 
history of an automobile accident in August 1983 in which the 
vehicle rolled over causing the veteran pain in the left side 
of the head, left shoulder, back and neck.  As well, Dr. 
Hamer's letter indicates the veteran reported problems with 
ringing in his left ear since Vietnam which seemed to have 
increased since then.

Furthermore, the Board notes that the March 1995 VA 
audiological examination report discussed above, although 
diagnosed the veteran with bilateral sensorineural hearing 
loss and with tinnitus, it does not provide any indication 
that the veteran's current hearing loss and tinnitus are 
linked to his period of service.  Lastly, the Board finds 
that, although the veteran qualifies for the combat veteran's 
special consideration under 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d), these provisions do not address the other 
two elements required for a service connected disability, 
namely a current diagnosis and a nexus to service. Both of 
these elements require competent medical expertise.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); Fluker v. Brown, 5 
Vet. App. 296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 
214 (1993); Cox v. Brown, 5 Vet. App. 93, 95 (1993); 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Clarkson v. 
Brown, 4 Vet. App. 565, 567 (1993).  As such, the Board finds 
that the veteran's lay testimony linking his current hearing 
loss and tinnitus to his service is not competent to prove 
medical causation.  See Grottveit, 5 Vet. App. at 93 ("lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded").

After a review of the record, the Board finds that the 
veteran has not submitted medical evidence showing that his 
bilateral hearing loss and tinnitus are related to his 
service.  Specifically, the veteran has failed to satisfy an 
essential element necessary to well ground his claims, which 
is the existence of a nexus between the claimed disorders and 
his period of service.  A well-grounded claim must be 
supported by evidence, not merely allegations.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Thus, in the absence 
of competent medical evidence to support the claims of 
service connection for bilateral hearing loss and tinnitus, 
the Board can only conclude that the veteran has not 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claims are well grounded, 
and the claims will be denied on that basis.  See 38 U.S.C.A. 
§ 5107(a).

Moreover, as the veteran has failed to meet his initial 
burden of submitting evidence which would well ground his 
claims of service connection for bilateral hearing loss and 
tinnitus, VA is under no duty to assist the veteran in 
developing the facts pertinent to the claim.  See Epps, 
supra.  There is nothing in the text of section 5107 to 
suggest that VA has a duty to assist the claimant until he or 
she meets his or her burden of establishing a "well 
grounded" claim.  See 38 U.S.C.A. § 5107(a) (West 1991); see 
also Epps, supra.  In addition, the veteran may be considered 
for an additional VA examination pursuant to 38 C.F.R. § 
3.326 only after his claims are determined to be well 
grounded.  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).  
At present, the Board is not aware of any circumstances in 
this matter which would put VA on notice that relevant 
evidence may exist or could be obtained, which, if true, 
would make the veteran's claim "plausible".  See generally 
McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 1997). 

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present well grounded 
claims, and the reasons for which his claims have failed.  
See Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995). 

III.  Entitlement to a permanent and total
disability rating for pension purposes.

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to a permanent and total disability 
rating for pension purposes is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991). See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim which is not implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for ninety (90) days or more 
during a period of war and who is permanently and totally 
disabled due to non-service-connected disabilities which are 
not the result of the veteran's willful misconduct.  
Permanent and total disability will be held to exist when an 
individual is unemployable as a result of disabilities that 
are reasonably certain to last throughout the remainder of 
that person's life. Talley v. Derwinski, 2 Vet. App. 282, 285 
(1992); 38 C.F.R. §§ 3.340(b), 4.15 (1999).

There are three alternative bases upon which a finding of 
permanent and total disability for pension purposes may be 
established. One way is to establish that the veteran has a 
lifetime impairment which is sufficient to render it 
impossible for an "average person" to follow a 
substantially gainful occupation under the appropriate 
diagnostic codes of the VA Schedule for Rating Disabilities. 
The "average person" standard is outlined in 38 U.S.C.A. § 
1502(a)(1) (West 1991) and 38 C.F.R. §§ 3.340(a), 4.15 
(1999). This process involves rating and then combining each 
disability under the appropriate diagnostic code to determine 
whether the veteran holds a combined 100 percent schedular 
evaluation for pension purposes.  However, a veteran who 
suffers the permanent loss of one or more limbs, or the sight 
in both eyes, or becomes permanently helpless or permanently 
bedridden, will be considered permanently and totally 
disabled for pension purposes on a de facto basis.  38 C.F.R. 
§ 4.15. Permanent total disability evaluations for pension 
purposes may also be authorized, provided other requirements 
of entitlement are met, for congenital, developmental, 
hereditary or familial conditions, as well as for 
disabilities that require indefinite periods of 
hospitalization.  38 C.F.R. § 3.342(b) (1999).

Alternatively, a veteran may establish permanent and total 
disability for pension purposes, absent a combined 100 
percent schedular evaluation, by proving that the individual 
(as opposed to the average person) has a lifetime impairment 
precluding the veteran from securing and following 
substantially gainful employment.  38 U.S.C.A. §§ 1502, 
1521(a) (West 1991); 38 C.F.R. § 4.17 (1999).  Under this 
analysis, if there is only one such disability, it must be 
ratable at 60 percent or more, and; if there are two or more 
disabilities, there must be at least one disability ratable 
at 40 percent or more, with a combined disability rating of 
at least 70 percent.

However, even if a veteran cannot qualify for permanent and 
total disability under the above rating scheme, a permanent 
and total disability rating for pension purposes may be 
granted on an extra-schedular basis if the veteran is 
subjectively found to be unemployable by reason of his or her 
disabilities, age, occupational background, and other related 
factors.  38 C.F.R. §§ 3.321(b)(2), 4.17(b) (1999).

In this case, the RO has assigned the veteran a combined 60 
percent evaluation for his nonservice connected disabilities.  
See 38 C.F.R. § 4.25.  These disabilities include tinnitus, 
rated as 10 percent disabling under Diagnostic Code 6260; 
hearing loss, rated as 0 percent disabling under Diagnostic 
Code 6100; PTSD, rated as 0 percent disabling under 
Diagnostic Code 9411; antisocial personality disorder, rated 
as 30 percent disabling under Diagnostic code 9410; 
amputation of the left (minor) index finger with loss of 
sensation of the left thumb, rated as 20 percent disabling 
under Diagnostic Code 5153; low back pain, rated as 10 
percent disabling under Diagnostic code 5295; and limitation 
of motion of the right (major) thumb, rated as 0 percent 
disabling under Diagnostic Code 5114.  Thus, he does not meet 
the percentage requirements for an award of nonservice-
connected disability pension benefits under the objective 
criteria.

In reviewing the evidence of record, however, the Board finds 
that there is a basis for granting a permanent and total 
disability rating for pension purposes on an extra-schedular 
basis under 38 C.F.R. § 3.321(b)(2) and 4.17.  The evidence 
reveals that the veteran has been diagnosed with PTSD, and 
his disability is deemed to preclude him from securing and 
following substantially gainful employment.

Specifically, the evidence includes medical records from the 
Marion VAMC which show the veteran was hospitalized from 
January 1995 to February 1995, and from January 1996 to 
February 1996 with a diagnosis of PTSD.  These records 
further show he was assigned a global assessment of 
functioning (GAF) score of 45-50 which, according to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, equates to 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).  In addition, a March 1996 letter from 
his treating health care providers at the Marion VAMC notes 
it was recommended the veteran did not return to work and 
continue his treatment for his PTSD symptomatology for an 
extended period of time, which was expected to last for more 
than one year.

After a review of the evidence, the Board finds that, 
although the veteran may be able to obtain marginal 
employment, there is no evidence in the records showing that 
he may be able to sustain such employment once obtained, or 
that he will be able to secure and retain better employment, 
due to the severity of his nonservice connected PTSD.  See 
38 C.F.R. § 4.17(a) (1999).  As such, the Board finds that 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of a disability which is likely 
to be permanent, and thus, concludes that entitlement to a 
permanent and total disability rating for pension purposes 
effective is warranted.  See 38 C.F.R. § 3.102, 3.321(b)(2), 
4.17.


ORDER

The veteran's claim of entitlement to service connection for 
PTSD is well grounded; the appeal is granted to this extent 
only.

New and material evidence having been submitted, the claim 
for service connection for bilateral hearing loss and 
tinnitus is reopened; the appeal is granted to this extent 
only.

Because they are not well grounded, the claims of entitlement 
to service connection for bilateral hearing loss and tinnitus 
are denied.

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a permanent and total 
disability rating for pension purposes is granted.


REMAND

With respect to the claim of service connection for PTSD, the 
evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 3.304(f); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, the VA 
determines either that the veteran did not engage in combat 
with the enemy or that the veteran did engage in combat, but 
that the alleged stressor is not combat related, the 
veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other evidence 
which corroborate the veteran's testimony or statements.  See 
Zarycki, 6 Vet. App. 98; Doran v. Brown, 10 Vet. App. 283 
(1994).

As noted above, the record contains statements by the 
veteran, including statements in a VA form 21-4138 (Statement 
in Support of Claim) received in May 1996, that his current 
diagnosis of PTSD is related to an incident in which he shot 
two Americans and a Vietnamese woman.  He further notes he 
had to testify about this incident during a trial at Camp 
LaJunne upon his return to the United States. 

In this regard, the Board again notes the veteran's DD 214 
shows he was awarded a CAR, served in communications, and his 
specialty was wireman.  However, although the veteran 
qualifies for the combat veteran's special consideration 
under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), the 
veteran's claimed stressors did not come to existence as a 
result of an incident in which the veteran was engaging in 
"combat with the enemy" during his service in Vietnam.  
And, as the alleged stressors are not combat related, the 
veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor, and thus, 
the record must contain service records or other evidence 
which corroborate the veteran's testimony or statements.  See 
Zarycki, 6 Vet. App. 98; Doran v. Brown, 10 Vet. App. 283 
(1994).

However, given that the records from the Marion VAMC 
described above indicate the veteran has been diagnosed with 
PTSD, and a February 1995 letter from his treating health 
care providers at the Marion VAMC relate his PTSD 
symptomatology to his service in Vietnam with the Marines, 
the Board finds that additional development is necessary 
prior to appellate adjudication.  In this respect, the Board 
notes the claims file does not contain any indication that 
the RO has attempted to verify any alleged stressful 
incidents related by the veteran in correspondence to the RO, 
including his statements in the May 1996 VA form 21-4138 
(Statement in Support of Claim) discussed above, by 
contacting the appropriate custodian of the relevant service 
records.  As a result, there is no indication in the claims 
file that the above mentioned PTSD diagnosis is related to 
any specific traumatic events which have been verified.  In 
this regard, the law indicates that any diagnosis of PTSD 
must be based on a stressor history which has been verified.  
38 C.F.R. § 3.304(f).  As an examination based on a 
questionable history is inadequate for rating purposes, West 
v. Brown, 7 Vet. App. 70, 78 (1994), it is necessary that the 
veteran's stressors be verified, as well as that the veteran 
be provided a new examination where the examiner has an 
accurate, verified history of the veteran's military service.  

In addition, when determining the sufficiency of the claimed 
in-service stressors reported by the veteran, the Board notes 
that it is no longer necessary that the stressor be "outside 
the range of usual human experience" and be "markedly 
distressing to anyone," as required by the Diagnostic and 
Statistical Manual of Mental Disorders, Third Edition, 
revised (DSM-III).  However, the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, 1994 (DSM-IV), 
still requires that a person have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or other" and "the 
person's response [must have] involved intense fear, 
helplessness, or horror."  See 38 C.F.R. §§ 4.125-4.132 
(effective Nov. 7, 1996); See also Cohen v. Brown, 10 Vet. 
App. 128, 141-142 (1997). 

Where "there has been an 'unequivocal' diagnosis of PTSD by 
mental heath professionals, the adjudicators must presume 
that the diagnosis was made in accordance with the applicable 
DSM criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Cohen, 10 Vet. 
App. at 153.  Therefore, in cases where an adjudicator has 
determined that a diagnosis of PTSD is unsupported by the 
facts or findings, he or she may not make such a finding 
without adequate supporting medical evidence.  The only 
proper course in such a situation is to note the potential 
deficiencies (e.g., inadequacy of stressors or 
symptomatology), and request a further examination taking 
these factors into consideration.  See Cohen, 10 Vet. App. at 
140, citing Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
38 C.F.R. § 4.126 (1998). 

Therefore, in light of the foregoing, and in order to fairly 
and fully adjudicate the veteran's claims, the case is 
REMANDED to the RO for the following action:

1.   The RO should obtain and incorporate 
the veteran's personnel records, 
including his DA 20, into the claims 
folder.

2.   With the information contained in 
the veteran's May 1996 VA form 21-4138 
(Statement in Support of Claim) regarding 
his current stressors, the information 
contained in the veteran's personnel 
records, and the evidence of record, the 
RO should review the file and prepare a 
summary of all the claimed stressors.  
This summary and a copy of the veteran's 
DD 214, and all associated service 
documents, including the veteran's DA 20, 
should be sent to the U. S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) for verification of 
the veteran's claimed stressors.  This 
review is specifically requested to 
include a search for any situation or 
operational reports pertaining to any 
incidents described by the veteran.  Any 
information obtained is to be associated 
with the claims folder.

3.  Following receipt of the report from 
USASCRUR and the completion of any 
additional development warranted or 
suggested by that office, the RO must 
prepare a report detailing the nature of 
any in-service stressful event verified 
by USASCRUR or other credible evidence.  
This report is to be added to the claims 
folder.

4.  After completing the above actions, 
the RO should schedule the veteran for a 
VA psychiatric examination to determine 
the diagnoses of all psychiatric 
disorders that are present, including 
PTSD.  The veteran should be advised that 
failure to report for the scheduled VA 
examination may have adverse 
consequences, including the possible 
denial of his claims.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The 
RO must provide for the examiner the 
report of the verified stressor or 
stressors described in paragraph 3, 
above.  The examiner should be 
specifically requested to determine 
whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied.  If a diagnosis of PTSD is 
deemed appropriate, the examiner must 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors by the RO.  In 
addition, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's 
diagnosis of PTSD is related to the 
verified stressors.  The report of 
examination should include a complete 
rationale for all opinions expressed.  
The claims folder, or all pertinent 
medical records, service records and 
reports, must be made available to the 
examiner for review at all times relevant 
to the examination.

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken. 

6.  Thereafter, the RO should 
readjudicate the issue of service 
connection for PTSD.  In making its 
determination, the RO should review all 
the relevant evidence in the claims file.  
If the determination remains unfavorable 
to the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
provide an opportunity to respond.

The purpose of this REMAND is to obtain additional 
information, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  However, no action is required of the veteran until 
he is notified.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals







